           Case 3:21-cv-00158-TCB Document 1 Filed 09/15/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION

 KEVIN RUSSELL,

               Plaintiff,                    CIVIL ACTION FILE NO.

 v.

 HAROLD KEMP,
 ACTION RESOURCES, INC., and
 SEDGWICK CLAIMS
 MANAGEMENT SERVICES, INC.                   CARROLL STATE COURT
                                             CIVIL ACTION FILE NO.
               Defendants.                   STSV2021000629

  DEFENDANT ACTION RESOURCES INC.'S NOTICE OF REMOVAL
            TO UNITED STATES DISTRICT COURT


TO: The Honorable Judges of the United States District Court for the Northern District

of Georgia, Newnan Division:

      COMES NOW, Action Resources, Inc. (hereinafter “Defendant”), and files the

following Notice of Removal to United States District Court, showing the Court as

follows:

      1.      This civil action was filed on or about August 3, 2021 in the State Court

of Carroll County, State of Georgia. That action is designated there as Civil Action File
            Case 3:21-cv-00158-TCB Document 1 Filed 09/15/21 Page 2 of 6




No.: STSV2021000629. Defendant has not been served. This notice of removal is

timely filed.

       2.       Defendant files herewith a copy of all process, pleadings, and orders

received by Defendant in Civil Action File No.: STSV2021000629, pursuant to 28

USC §1446.

       3.       Defendant Harold Kemp, is now, was at the commencement of Civil

Action File No.: STSV2021000629, and at all times since has been a citizen of and has

resided in the state of Alabama. (Compl. ¶ 2). Mr. Kemp has not been properly served.

       4.       Defendant Action Resources, Inc. was incorporated in the State of

Alabama, and had its principal office at the time of filing of Civil Action File No.:

STSV2021000629, and at all times since has been located in Alabama. (Compl. ¶ 3).

       5.       Defendant Sedgwick Claims Management Services, is an improper party,

but was at the commencement of Civil Action File No.: STSV2021000629, and at all

times since has been an entity organized and existing under the laws of and with its

principal place of business in the State of Tennessee.

       6.       Upon information and belief, Plaintiff is an individual residing in the

State of Georgia. (Compl. ¶ 1).




                                           -2-
           Case 3:21-cv-00158-TCB Document 1 Filed 09/15/21 Page 3 of 6




      7.      The action described above is a civil action with a claim of which this

Court has original jurisdiction, and it is one that may be removed to this Court by the

Defendant pursuant to the provisions of 28 USC §§ 1332 and 1441 et seq., in that there

is complete diversity among the Parties, the Parties are not residents of the same State,

and Plaintiff has alleged an amount in excess of $75,000.00, therefore the amount in

controversy exceeds $75,000.00 exclusive of interest and costs.

      8.      Defendants attach hereto a copy of the Summons and Complaint in State

Court of Carroll County, State of Georgia, marked as Exhibit “A”.

      9.      Defendants attach hereto a copy of Defendants' Notice of Removal which

has been sent for filing in the State Court of Carroll County, State of Georgia, marked

as Exhibit “B”.

      11.     All served Defendants agree to this removal.

      WHEREFORE the Defendant prays that the above action now pending against

them in the State Court of Carroll County, State of Georgia, be removed to this Court.

      Respectfully submitted this 15th day of September, 2021.

                                                 HALL BOOTH SMITH, P.C.

                                                 /s/ Sean Cox
                                                 SEAN B. COX
                                                 Georgia State Bar No. 664108
                                                 PAUL E. PETERSEN
                                           -3-
        Case 3:21-cv-00158-TCB Document 1 Filed 09/15/21 Page 4 of 6




                                            Georgia State Bar No. 791066
                                            Attorneys for Defendants Kemp and
                                            Action Resources, Inc.



191 Peachtree Street NE, Suite 2900
Atlanta, GA 30303-1775
T: 404.954.5000
F: 404.954.5020
scox@hallboothsmith.com
ppetersen@hallboothsmith.com
DEFENDANT DEMANDS
TRIAL BY JURY




                                      -4-
         Case 3:21-cv-00158-TCB Document 1 Filed 09/15/21 Page 5 of 6




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          NEWNAN DIVISION

KEVIN RUSSELL,

              Plaintiff,                   CIVIL ACTION FILE NO.

v.

HAROLD KEMP,
ACTION RESOURCES, INC., and
SEDGWICK CLAIMS
MANAGEMENT SERVICES, INC.                  CARROLL STATE COURT
                                           CIVIL ACTION FILE NO.
              Defendants.                  STSV2021000629

                           CERTIFICATE OF SERVICE


      I hereby certify that on this day I have served a copy of the within and

foregoing DEFENDANT ACTION RESOURCES INC.’S NOTICE OF

REMOVAL TO UNITED STATES DISTRICT COURT upon all parties to this

matter by depositing same in the U.S. Mail, proper postage prepaid, addressed to

counsel of record and/or filing said document electronically which will

automatically send electronic notification to the following:

                                Charles Brant
                                Colom & Brant Law
                                191 Peachtree Street NE Suite 3270
                                Atlanta, GA 30303
                                cbrant@colomandbrantlaw.com

                                         -5-
        Case 3:21-cv-00158-TCB Document 1 Filed 09/15/21 Page 6 of 6




      Respectfully submitted this 15th day of September, 2021.

                                             HALL BOOTH SMITH, P.C.


                                             /s/ Sean Cox
                                             SEAN B. COX
                                             Georgia State Bar No. 664108
                                             PAUL E. PETERSEN
                                             Georgia State Bar No. 791066
                                             Attorneys for Defendants

191 Peachtree Street NE, Suite 2900
Atlanta, GA 30303-1775
T: 404.954.5000
F: 404.954.5020
scox@hallboothsmith.com
ppetersen@hallboothsmith.com
DEFENDANT DEMANDS
TRIAL BY JURY




                                       -6-
